Citation Nr: 1401708	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-30 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to September 9, 2011, and entitlement to an initial rating in excess of 10 percent beginning September 9, 2011, for service-connected dermatophytosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 
INTRODUCTION

The Veteran served on active military duty from March 1969 to March 1984.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran had initially requested a hearing before a Decision Review Officer (DRO), he withdrew that request in a signed October 2006 submission, when he instead request a Travel Board hearing.  The Veteran testified before the undersigned at a Travel Board hearing conducted at the RO in April 2011.  A transcript of this proceeding has been included in the claims folder.

The Board previously remanded the appealed claim in November 2010, July 2011, March 2013, and August 2013.

The issues of entitlement to service connection for hyperlipidemia, entitlement to service connection for bilateral macular degeneration and entitlement to an earlier effective date for the grant of service connection for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board in March 2013 and again in August 2013 referred these issues to the AOJ for appropriate action because the Board did not have jurisdiction over them.  The Board still lacks jurisdiction over them, and they still have not been adjudicated.  Therefore, they are again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's dermatophytosis has not affected the head, face, or neck.  

2.  For the entire appeal period, the Veteran's dermatophytosis has been manifested by a dermatitis affecting at least 5 percent but less than 20 percent of the entire body, has affected less than 20 percent of exposed areas, and has not been treated with systemic therapy or immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  Prior to September 9, 2011, the criteria for a 10 percent evaluation, but no more, have been met for the Veteran's dermatophytosis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, Diagnostic Codes 7800-7805, 7806 (2013).

2.  Beginning September 9, 2011, the criteria for an evaluation greater than 10 percent have not been met for the Veteran's dermatophytosis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, Diagnostic Codes 7800-7805, 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473   (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

However, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appeal originates from a June 27, 2005, claim including for service connection for dermatophytosis (then characterized as "skin rash").  The Veteran was afforded a VCAA letter in December 2005 addressing issues including entitlement to service connection for dermatophytosis.  The issue presently before the Board is the downstream issue of initial rating for dermatophytosis.  The Veteran was also afforded a notice letter in March 2006 addressing Dingess-Hartman, and affording notice addressing downstream issues of disability rating and effective date.  These December 2005 and March 2006 letters informed the Veteran of the notice and duty-to-assist provisions, and of the information and evidence necessary to substantiate the claim, as well as informing of the respective roles of the Veteran and VA in developing the claim and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained assigned to the Veteran.  The letters also provided the Veteran with general notice of the evidence required to satisfy the claim.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These duties were accomplished in this case.  The Board finds that the RO and Appeals Management Center (AMC) appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA records.  Service records were also associated with the claims file.  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As discussed below, the Veteran was afforded multiple disability rating examinations regarding the claimed dermatophytosis, including with respect to its impact on his capacity for substantially gainful employment.  These examinations, taken together with the balance of the evidence of record, adequately addressed the extent and severity of the Veteran's dermatophytosis with due consideration of the entire record including the recorded history, the Veteran's own assertions, clinical findings, and objective observations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This included appropriately noting the impact on daily activities and employment, in this case finding no such impact beyond localized discomfort and care required to treat the condition.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To date, the Veteran has not advanced an argument that the most recent, October 2013 examination was deficient in this respect or that he was prejudiced thereby.  Id.

The Veteran was afforded individual VA examinations addressing his service-connected dermatophytosis and its severity, in September 2011, April 2013, and October 2013.  These examinations, taken together with past examinations, and records of VA, private, and service treatment, statements by the Veteran and other lay statements and testimony, as well as other evidence of record, are adequate for the Board's adjudication herein, including for the Board's evaluation of the dermatophytosis disability status over the entire rating period.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that requirements of the Board's November 2010, July 2011, March 2013, and August 2013 remands of the dermatophytosis higher initial rating claim have been substantially fulfilled.  

The Board in November 2010 remanded the case to afford the Veteran the requested Travel Board hearing which was conducted in April 2011.  In July 2011,  citing Ardison v. Brown, 6 Vet. App. 405, 407, the Board remanded the case for the Veteran to be examined for his dermatophytosis during an active phase of disease, based on the Veteran's self-reports of such variability in his condition.  VA examination was conducted in September 2011.  

The Board in March 2013 remanded the claim for a further VA examination of the Veteran's dermatophytosis, to be conducted with medical observation of signs and symptoms of disability.  

In August 2013 the Board found the examination obtained in April 2013 to be inadequate, and remanded the case for a new VA dermatology examination to evaluated the Veteran's dermatophytosis during an active phase or interval of flare-up of the disease, and to address the scope of the disease including its presence in the various parts of the body alleged to be involved.  

All of these requirements were substantially fulfilled, including by the October 2013 VA examination which more fully addressed the scope and severity of the dermatophytosis both currently and over the period of claim, with due consideration not only of the current disease presentation, but of past presentations and by extrapolating the maximal presentation likely to have been present over the appeal, based on documented findings, complaints, and observable signs and symptoms.  The Board finds that by the above actions and appropriate due process requirements - including RO or AMC review of the claim - the Board's remands' requirements were substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In short, in this case, with regard to the dermatophytosis claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

II. General Laws Governing Claims for Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §4.1 (2013).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan, 451 F.3d at 1336-37.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "it is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

III.  Claim for Higher Initial Rating for Dermatophytosis

The Veteran contends that his dermatophytosis warrants higher disability ratings than those assigned.  

Under Diagnostic Code 7813, dermatophytosis is rated as disfigurement of the head, face, neck, scars, or as dermatitis, depending upon the predominant disability.  In this instance, because the claimed disability does not affect the head, face, or neck, and is not of large areas of exposed surfaces or a sufficiently large areas so as to warrant a compensable evaluation based on scars, it is rated as dermatitis.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 (2013) (scar codes, generally).  

Dermatitis is rated under Diagnostic Code 7806.  Under the version of Diagnostic Code 7806 in effect as of August 30, 2002, a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118  (2003).

The Board acknowledges that 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 were more recently amended, effective from October 23, 2008.  However, Diagnostic Codes 7806 and 7813 remained the same under the criteria effective October 23, 2008.

Treatment records generally reflect a rash of the groin or inner thighs, assessed as tinea cruris, and a periodic rash on the hands.  Complications are generally not noted.  Treatment has including topical skin medications on an intermittent basis.  

The Veteran's assertions over the course of his claim an appeal reflect asserted symptoms which have been duly considered by examiners and by the Board.  Their scope was well-represented in an assessment provided by a VA examiner in October 2013, as discussed below.  

In his October 2006 notice of disagreement with the appealed rating action, the Veteran asserted that his skin condition affected his fingers, toes, and groin area, with fare-ups "from time to time."  He also then asserted that he had skin damage and scars from the condition of his groin area.  

In a February 2007 submission the Veteran asserted that he had "clearly visible scarring" of his hands and feet, and "clearly visible disfigurement of my groin area."

The Veteran in a November 2013 submission alleged that the VA examiner underreported the extent and severity of his dermatophytosis.  The Veteran then asserted that his skin was raw over the area from his groin to his knees, front and back of the thighs, and additionally affecting the rectum and the fingers.  

However, an October 2013 VA medical examiner considered these areas addressed by the Veteran.  Specifically, the examiner observed hyperpigmentation and fine scaliness of the medial thighs proximally, extending around to portions of the posterior and anterior thighs, and some areas of erythema on the medial thighs.  The examiner also observed mild erythema with some scaliness over the proximal fingers of the left hand.  There was also mild scaliness between a few toes of each foot without signs of inflammation.  The examiner noted that the rectum was not involved at the time of examination.  There was also no exudate, drainage, ulceration, or blistering.  The examiner also noted that the Veteran did not present with complications of these skin conditions.  The examiner assessed that if all the skin areas which are currently dry or scaly, including all that are not inflamed, are considered affected, then the total body area affected was more than 5 percent and less than 20 percent of the entire body.  The examiner estimated the percentage of exposed areas affected at less than 2 percent.  

The VA examiner in October 2013 noted the Veteran's medical history including as reflected in treatment records, but concluded that the Veteran's past history of skin rash could not be assessed for intervals of increased severity without resorting to speculation.  To support this, the examiner noted the limited record of treatment or findings of conditions of the skin, including notations of periodic rash on the hands; a May 2005 treatment record explicitly informing that no rashes, lesions, or ulcers were noted; a May 2011 treatment noting a rash on the groin; and a December 2011 follow-up visit silent for any rash.  The October 2013 examiner noted that past treatment records reflected only intermittent use of topical skin medications.  

The October 2013 examiner did note the Veteran's complaints, including of having worn holes in the pockets of his pants from scratching affected areas.  At the examination, the Veteran alleged a flare-up for at least the past month, with the condition more often active than dormant.  At the examination, the Veteran asserted that he was presently in a period of flare-up, but that the current flare-up was mild, and that during worse flare-ups the condition covered the same areas but the skin was more raw, and may involve not only the left hand but the right as well.  

Thus, while by the Veteran has asserted that the October 2013 examiner did not view the Veteran's condition at its most severe, the examiner did review the condition during a current interval of more mild flare-up, and did consider the condition based on more severe flare up, from the Veteran's statement to the examiner describing the extent of more severe flare up.  The limited objectively observed finding upon October 2013 examination and the extrapolated findings by the October 2013 examiner (a generous estimate of extent of condition upon more severe flare-up) are consistent with findings upon prior VA examinations as well as findings upon treatments, with prior observations not reflecting a more extensive or severe condition than that observed or extrapolated, notwithstanding the Veteran's protestations over the course of appeal of still more severe or more extensive scope of  his dermatophytosis.  

Other recent VA examinations contemporaneous with the claim period include VA skin examinations in September 2011 and April 2013.  These did not produce findings distinct from those encompassed by the extrapolated findings of the October 2013 examiner.  

At the September 2011 examination, the VA examiner identified the presence of tinea cruris, and noted the Veteran's use of topical medications.  The examiner assessed less than five percent of non-exposed areas affected, with no affected exposed areas.  Associated systemic conditions or other complications were not found.  

The April 2013 VA skin examiner found dermatitis affecting eight percent of total body area but no exposed areas.  The examiner found no other pertinent physical findings, complications, or conditions related to the  dermatitis.  The examiner also found no functional impact of the dermatitis on the Veteran's ability to work.  

At the April 2013 examination the Veteran complained of the rash in his groin area occurring more frequently, so that now it was constant in the upper thigh bilaterally, manifested by both pain and itching.  The Veteran used a topical cream which helped with the itching but did not eliminate the rash.  The Veteran was noted to work full-time in an office of an automotive company.  The April 2013 examiner observed papular erythematosus over the inner thighs extending toward the medial aspect of the thigh, with the rashes pruritic but not pustular and without excoriations or exudates.  The rash was mildly tender to touch.  

At his April 2011 hearing before the undersigned, the Veteran testified to dermatitis affecting only his groin area, for which he had a topical medication prescribed by VA.  He added that the condition did not affect his movement or functioning, but that it was always present and itchy, with flare-ups of symptoms only relieved by the topical medication.  

The April 2011 testimony is consistent with treatment and examination records reflecting a localized condition and localized symptoms in the groin area effectively treated with maintenance topical medication which relieved symptomatic itching.  

Reviewing the record as a whole, and considering the Veteran's statements as well as treatment and examination findings and assessments, the Board finds that the balance of the record does not support a more severe skin disability than that reflected by the 10 percent evaluation already assigned.  However, the Board does find that the weight of the evidence, including the Veteran's assertions, generally supports the presence of sufficient disability over the entire rating period to warrant assignment of the 10 percent evaluation for the interval prior to September 9, 2011.  

As noted, the Veteran's skin condition, most often characterized as tinea cruris or other dermatitis, is appropriately rated under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  Under that code, affording the Veteran the benefit of the doubt based on his assertions of the extent and severity of his disability, the condition for the entire rating period in question most nearly approximates the criteria for a 10 percent evaluation, rather than the criteria for a zero or a 30 percent evaluation.  38 C.F.R. § 4.7.  This is based on an affected total body area of more than five percent but less than twenty, the absence of any record of systemic therapy such as corticosteroids or other immunosuppressive drugs, and the condition not affecting 20 percent or more of exposed areas.  Diagnostic Code 7806.  

While the Veteran has alleged significant irritation and skin rawness during flare-ups, this does not warrant a higher disability evaluation than that assigned, particularly where, as here, the Veteran has not been treated by more than topical medications, and such medications have not been shown to be ineffective in treatment of the condition.  

Accordingly, the Board finds that the preponderance of the evidence favors a grant of a 10 percent evaluation, but no more, for the rating period in question prior to September 9, 2011, but the preponderance of the evidence is against the condition warranting a higher evaluation than the 10 percent assigned for the interval beginning September 9, 2011.  The Board has considered the benefit of doubt rule, but still higher ratings are not warranted, with the preponderance of the evidence against.  Gilbert; 38 U.S.C.A. § 5107.  

The Board has considered the Veteran's assertions of scarring associated with his dermatophytosis.  However, the observed condition upon examination and treatment does not reflect scarring over a large area or over exposed areas or painful scarring, as would warrant a separate disability rating on any of these bases.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 (2007, 2013).  Rather, both the visual and sensory impacts of the Veteran's recurrent and continuous dermatophytosis is herein rated on the basis of that disorder itself, and separate ratings for the same condition and the same visual or sensory symptoms would amount impermissible pyramiding, or assignment of multiple ratings for the same disability.  38 C.F.R. § 4.14 (2013).  

The Board has also considered staged ratings, but finds that there is no lesser interval over the rating period for which the evidence preponderates in favor of a higher evaluation than the 10 percent assigned including by this decision.  Fenderson v. West, 12 Vet. App 119 (1999).


IV.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's dermatophytosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Board here finds that the rating schedule within Diagnostic Code 7806 does reasonably describe the Veteran's disability level and symptomatology, and hence referral for extraschedular consideration is not warranted.  While it is true that the criteria within Diagnostic Code 7806 address the areas involved by the skin condition or dermatitis, without explicitly noting the severity of associated symptoms, they do address the question of use of corticosteroids or immunosuppressive drugs, as used for more severe cases of disability.  Thus, implicitly, if those treatments or their equivalent are not used or attempted for the skin condition, the skin condition may be considered of lesser severity.  In this case, only topical medications are used, and these only on an intermittent basis.  The extent of the Veteran's symptoms are of necessity inherently subjective, and the rating criteria used within Diagnostic Code 7806 rely more on objective criteria.  This does not render the diagnostic criteria invalid, and does not imply that symptoms are not reflected in the ratings assigned.  The skin condition or dermatitis is not presumed by the rating criteria to be asymptomatic, but rather the subjective symptoms are merely not directly the basis for rating.  The Board finds the rating criteria used encompassing the Veteran's rated disability even absent such a direct rating based on reported symptoms.  


ORDER

For the rating interval prior to September 9, 2011, a 10 percent disability rating is granted for dermatophytosis, subject to the laws and regulations governing the payment of monetary awards.  

For the rating interval beginning September 9, 2011, a higher rating for dermatophytosis than the 10 percent assigned is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


